Citation Nr: 0409885	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1971.  

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for PTSD and 
assigned an original rating of 30 percent.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On several occasions the veteran asked the RO to identify all of 
the evidence which had been obtained and considered by the RO.  
There seemed to be some question as to whether or not all the 
records identified by the veteran had been considered.  In March 
2001 the veteran submitted his Authorization and Consent to 
Release Information to VA, Form 21-4142.  He authorized the RO to 
obtain his records of treatment from NorthEast Washington Family 
Counseling.  The RO acknowledged in the June 2003 supplemental 
statement of the case that they had failed to write to the clinic 
and request the veteran's records.  When as in this case the 
veteran has fully cooperated with VA, identified relevant records 
and submitted the necessary authorization forms, VA should make 
reasonable efforts consisting of an initial request for the 
records and at least one follow-up request.  38 C.F.R. § 
3.159(c)(1)(2003).  

In this instance those records may be pivotal in determining 
whether or not the veteran's PTSD is of sufficient severity to 
support the grant of a higher rating than 30 percent.  The 
evidence currently in the claims folder includes three evaluations 
of the severity of the veteran's PTSD symptoms.  Two of the 
evaluations, the VA examination in September 1999 and VA fee basis 
evaluation in July 2002 noted no suicidal ideation (although the 
veteran stated that his last suicidal ideation was withint the 
last month) or flattened affect, the June 2003 statement from Dr. 
A, the veteran's treating psychologist states the veteran's 
exhibits flattened affect.  The two VA evaluations also assigned 
higher Global Assessment of Functioning Scores (GAF) of 61 and 65, 
than the GAF of 50 assigned by Dr A.  The records of treatment 
from NorthEast Washington Family Counseling may provide a 
contemporaneous account of symptoms of PTSD reported or observed 
in treatment and evaluations revealing a higher level of 
disability.  The claim must be remanded to obtain those records.  

The Board also noted that there were no records of treatment for 
the VA examiners to review in conjunction with their evaluations.  
In addition, the VA examiners did not have an opportunity to 
review the June 2003 letter from Dr. A.  For that reason the 
veteran should be afforded an additional VA examination which 
includes a review of his records of treatment.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

In addition the veteran's claim is one for an initial rating and 
staged ratings must be considered.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that at the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  

In view of the foregoing, this case is remanded to the RO for the 
following development:  

1.  The RO should contact the veteran to obtain the names and 
addresses of all medical care providers who have evaluated or 
treated him for PTSD since 1999.  After securing the necessary 
release, the RO should obtain these records.  This should include 
a specific request for the veteran's records from NorthEast 
Washington Family Counseling, 358 E. Birch, Suite 101, Colville, 
Washington 99114, 509-684-3200, Fax 509-684-1908.  

2.  The RO must assure compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the veteran written notification specific to his 
claim of the impact of the notification requirements on his 
claims.  

3.  A VA psychiatric examination should be arranged to determine 
the current severity of the veteran's service-connected post-
traumatic stress disorder.  The examiner is asked to indicate in 
his report whether or not he reviewed the evidence in the claims 
folder.  The report of examination should contain a detailed 
account of all manifestations of the post-traumatic stress 
disorder found to be present.  The examiner must comment on the 
extent to which post-traumatic stress disorder affects 
occupational and social functioning.  A multi-axial assessment 
should be conducted, and a thorough discussion of Axis IV 
(psychosocial and environmental problems) and Axis V (Global 
Assessment of Functioning), with an explanation of the numeric 
code assigned, is to be included.  

4.  Thereafter, the RO should ensure that no other notification or 
development action, in addition to that directed above, is 
required.  If further action is required, the RO should undertake 
it before further adjudication of the claim.  

5.  After completing any additional development deemed necessary, 
the RO should readjudicate the claim for the initial assignment of 
a rating in excess of 30 percent for PTSD.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on the 
claim for benefits.  An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





